Case 2:20-cv-01437-ODW-AS Document 84-20 Filed 08/10/20 Page 1 of 6 Page ID #:2048




     1 DEBORAH S. MALLGRAVE, State Bar No. 198603
       DMallgrave@GGTrialLaw.com
     2 DESIREE N. MURRAY, State Bar No. 330079
        DMurray@GGTrialLaw.com
     3 GREENBERG GROSS LLP
       650 Town Center Drive, Suite 1700
     4 Costa Mesa, California 92626
       Telephone: (949) 383-2800
     5 Facsimile: (949) 383-2801
     6 MICHAEL G. FINNEGAN, State Bar No. 241091
        Mike@AndersonAdvocates.com
     7 JENNIFER E. STEIN, State Bar No. 300775
        Jennifer@AndersonAdvocates.com
     8 JEFF ANDERSON & ASSOCIATES
       11812 San Vincente Boulevard, #503
     9 Los Angeles, California, 90049
       Telephone: (310) 357-2425
    10 Facsimile: (651) 297-6543
    11 Attorneys for Plaintiff SOCHIL MARTIN
    12
    13                      UNITED STATES DISTRICT COURT
    14       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    15
    16 SOCHIL MARTIN,                          Case No. 2:20-cv-01437-ODW-AS
    17             Plaintiff,                  DECLARATION OF LUIS VERJAN
    18       v.
    19 LA LUZ DEL MUNDO, an
       unincorporated association, NAASÓN
    20 JOAQUÍN GARCÍA, an individual, EL
       CONSEJO DE OBISPOS, an
    21 unincorporated association,
       INTERNATIONAL BEREA USA, an
    22 unincorporated association, GILBERTO
       GARCÍA GRANADOS, an individual,
    23 JOSE HERNANDEZ, an individual,
       UZZIEL JOAQUÍN, an individual,
    24 SILVERIO CORONADO, an
       individual, AURELIO ZAVALETA, an
    25 individual, JOSE LUIS ESTRADA, an
       individual, JONATHAN MENDOZA,
    26 an individual, ALMA ZAMORA DE
       JOAQUÍN, an individual, BENJAMIN
    27 JOAQUÍN GARCÍA, an individual,
       RAHEL JOAQUÍN GARCÍA, an
    28 individual, ADORAIM JOAQUÍN
                                                               Case No. 2:20-cv-01437-ODW-AS
                                  DECLARATION OF LUIS VERJAN
Case 2:20-cv-01437-ODW-AS Document 84-20 Filed 08/10/20 Page 2 of 6 Page ID #:2049




     1 ZAMORA, an individual, DAVID
       MENDOZA, an individual and DOES 1
     2 through 10, inclusive.
     3             Defendants.
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             -2-               Case No. 2:20-cv-01437-ODW-AS
                                  DECLARATION OF LUIS VERJAN
Case 2:20-cv-01437-ODW-AS Document 84-20 Filed 08/10/20 Page 3 of 6 Page ID #:2050




                                        3
Case 2:20-cv-01437-ODW-AS Document 84-20 Filed 08/10/20 Page 4 of 6 Page ID #:2051




                                        4
Case 2:20-cv-01437-ODW-AS Document 84-20 Filed 08/10/20 Page 5 of 6 Page ID #:2052




                     EXHIBIT 1

                                        5
Case 2:20-cv-01437-ODW-AS Document 84-20 Filed 08/10/20 Page 6 of 6 Page ID #:2053




                                        6
